The rule is well settled that a party cannot change his attorney without leave of court and that an order of court granting the application for substitution is essential to render a change of attorneys regular.
While a party has a right to change his attorney at will, at any point in a suit or an appeal, and without establishing or assigning any cause therefor, upon making application in a proper manner for the substitution, yet the general rule is subject to the equally well recognized exception that the attorney's fees earned for services already rendered must be paid or secured by the client, where the application of the client for a change of attorneys assigns no cause therefor. 2 R.C.L. 961; 6 C.J. 676-681; 20 Encyc. Pl.  Pr. 1008-1018, Curtis v. Richards, Idaho 434, 40 P. 57, 95 Am. St. Rep. 134; 14 Fed. 778; In Re. Paschal, 77 U.S. 483.
I think the rule established in the above authorities is peculiarly applicable in Florida where non-residents are often litigants and attorneys will be without remedy unless it is applied. This Court should not deny its application in the present case merely because it is to its own convenience so to do.